Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10th, 2022 has been entered.

Applicants’ amendment dated June 10th, 2022 responding to the Final Office Action provided in the rejection of claims 1-16. 
Claims 17-19 have been added.
Claims 1, 6, 15-16 have been amended.
Claims 1-19 remain pending and have been fully considered by the examined.  Claims 1, 15, and 16 are in independent form.

Response to Amendment
Any objections/rejections are not repeated below for record are withdrawn due to Applicants’ amendment.
REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Specifically, the cited references fail to teach or suggest the feature of “generating a simulation code for all blocks of the model that include a simulation code attribute, the simulation code being a portion of the source code for emulation of one or more components that interact with and/or influence the program.” (See Remarks, pages 9-13).

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on February 3rd, 2017 have been fully considered but they are not persuasive. For example:
Applicant contends, the cited references fail to teach or suggest the feature of “generating a simulation code for all blocks of the model that include a simulation code attribute, the simulation code being a portion of the source code for emulation of one or more components that interact with and/or influence the program.” Examiner respectfully disagrees because as set forth in the Final Office Action mailed on February 16th, 2022, Oi discloses “generating a simulation code for all blocks” in at least FIG. 5 and associated text, such as, “the simulation engine 25 reads the intermediate model and executes a function represented by the intermediate model without converting it into a source code…” (Emphasis added - See paras [0059] – [0072]). Oi further discloses in FIG. 15 and associated text, such as, “The simulation tool 7 is a program that executes another program represented by the model 3 on the personal computer 1 without generating a source code from the input model 3. The simulation tool 7 is used to test or verify operations of a program based on the model 3 before generating a source code by the code generation tool 2 from the model 3 … The simulation engine 25 uses the personal computer 1 to execute program functions represented by the intermediate model generated by the simulation model extraction engine 24. Specifically, the simulation engine 25 reads the intermediate model and executes a function represented by the intermediate model without converting it into a source code” (Emphasis added -See paras. [0111] – [0118]). It should be noted that because the simulation engine executes a function/program represented by the intermediate model before generating a source code, that function/program is simulation code generated by the simulation model extraction engine. Thought, Oi does not explicitly teach the simulation code that includes a simulation code attribute and being a portion of the source code for emulation of one or more components that interact with and/or influence the program. However, Feng, an analogous art because Oi and Feng are in the same field of endeavor of software simulation environment, discloses “In some embodiments, at least some of the model components included in the set 104 may have associated metadata. The metadata may include a description or characterization of the system simulated by the respective model component, e.g., vehicle dynamics, powertrain, driver, electronic control unit (ECU), etc. The co-simulation component discovery engine 118 may access and analyze this metadata to identify the model components that can simulate a given element of the high-level system design 128.” (Emphasis added – See para [0051]). Feng further discloses “The metadata may include a description or characterization of the system simulated by the respective model component, e.g., vehicle dynamics, powertrain, driver, electronic control unit (ECU), etc. The co-simulation component discovery engine 118 may access and analyze this metadata to identify the model components that can simulate a given element of the high-level system design 128…The alternative model components that simulate a given element of the high-level system design 128 may be in different forms, and may have different characteristics and/or attributes. One characteristic of a model component is its simulation fidelity, which may also be referred to more simply as fidelity. Simulation fidelity refers to the numeric accuracy with which a model component simulates the behavior and/or operation of the element or system being modeled.” (Emphasis added – See paras [0051] – [0053]). Therefore, Oi in view of Feng encompass all the claimed limitations.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Oi et al. (US Publication No. 2004/0154003 – hereinafter, Oi) in view of Feng et al. (US Publication No. 2019/0370420 – hereinafter, Feng).
Regarding claim 1:
Oi discloses a method for generating source code from a model, said model comprising one or more blocks specifying a desired behavior of a program (“generate a source code from a given model… the given model including a plurality of part specification blocks, each of the part specification blocks specifies a specific part of the given model” (See Abstract)), the method comprising: 
generating a simulation code for all blocks of the model [[that include a simulation code attribute the simulation code being a portion of the source code for emulation of one or more components that influence the program]] (FIG. 5 and associated text, such as, “the simulation engine 25 reads the intermediate model and executes a function represented by the intermediate model without converting it into a source code. When executing the intermediate model, the simulation engine 25 outputs information such as input/output data of any user-selected blocks and correlation between them to the display 11 or a printer… The model 3, the selection information 4, and the changeover matrix 6 are the same as those for the third embodiment. In addition, the simulation engine 25 needs to simulate input/output of signals between the model and hardware such as the engine ECU where the model is installed. For this purpose, the model 3 is provided with an additional block to represent input signals from the hardware” (See paras. [0059] – [0072]). In addition, Oi further discloses in FIG. 15 and associated text, such as, “The simulation tool 7 is a program that executes another program represented by the model 3 on the personal computer 1 without generating a source code from the input model 3. The simulation tool 7 is used to test or verify operations of a program based on the model 3 before generating a source code by the code generation tool 2 from the model 3 … The simulation engine 25 uses the personal computer 1 to execute program functions represented by the intermediate model generated by the simulation model extraction engine 24. Specifically, the simulation engine 25 reads the intermediate model and executes a function represented by the intermediate model without converting it into a source code” (Emphasis added -See paras. [0111] – [0118]). It should be noted that because the simulation engine executes a function/program represented by the intermediate model before generating a source code, that function/program is simulation code generated by the simulation model extraction engine.); 
generating a production code for all blocks of the model that do not include the simulation code attribute, the production code being a portion of the source code for the program (FIG. 3 and associated text, such as, “In the case of creating a model corresponding to a plurality of variations such as V6, V8, and I6, and creating a source code only associated with each of the respective variations, a model 3 is created. This model 3 contains parts corresponding to the variations enclosed in the part specification blocks having names specific to the variations. When creating the source code, the selection information 4 and the model 3 are input to the code generation tool 2. The selection information 4 may be input as a file having the name of the specific variation.” (See para [0071])), 
wherein the simulation code and the production code are contained in the source code separably from each other (FIG. 15 and associated text, such as, “The simulation tool 7 is used to test or verify operations of a program based on the model 3 before generating a source code by the code generation tool 2 from the model 3 and installing an object code created from the source code into an engine ECU and the like.” (See par [0110]). “While the code generation tool 2 and the simulation tool 7 according to the first to fourth embodiments generate an intermediate code in the middle of the process, the present invention is not limited thereto. The code generation tool 2 may directly generate a source code from the model 3. The simulation tool 7 may directly execute the model 3” (See para [0124])), and 
wherein the production code and the simulation code are generated from the model in a single code generation run (“While the code generation tool 2 and the simulation tool 7 according to the first to fourth embodiments generate an intermediate code in the middle of the process, the present invention is not limited thereto. The code generation tool 2 may directly generate a source code from the model 3. The simulation tool 7 may directly execute the model 3” (See para [0124])).
But, Oi does not explicitly teach:
wherein at least one of said blocks comprises a simulation code attribute;
generating simulation code for all blocks that include a corresponding simulation code attribute;
the simulation code being a portion of the source code for emulation of one or more components that influence the program.
However, Feng, an analogous art because Oi and Feng are in the same field of endeavor of software simulation environment, discloses:
wherein at least one of said blocks comprises a simulation code attribute (“The metadata 500 may include information concerning the software simulation tool needed to simulate, e.g., run, the model component represented by the block 302” (See para [0083]));
generating simulation code for all blocks that include a corresponding simulation code attribute (“In some embodiments, at least some of the model components included in the set 104 may have associated metadata. The metadata may include a description or characterization of the system simulated by the respective model component, e.g., vehicle dynamics, powertrain, driver, electronic control unit (ECU), etc. The co-simulation component discovery engine 118 may access and analyze this metadata to identify the model components that can simulate a given element of the high-level system design 128.” (See para [0051])).
the simulation code being a portion of the source code for emulation of one or more components that influence the program (“In some embodiments, at least some of the model components included in the set 104 may have associated metadata. The metadata may include a description or characterization of the system simulated by the respective model component, e.g., vehicle dynamics, powertrain, driver, electronic control unit (ECU), etc. The co-simulation component discovery engine 118 may access and analyze this metadata to identify the model components that can simulate a given element of the high-level system design 128.” (Emphasis added – See para [0051]). Feng further discloses “The metadata may include a description or characterization of the system simulated by the respective model component, e.g., vehicle dynamics, powertrain, driver, electronic control unit (ECU), etc. The co-simulation component discovery engine 118 may access and analyze this metadata to identify the model components that can simulate a given element of the high-level system design 128…The alternative model components that simulate a given element of the high-level system design 128 may be in different forms, and may have different characteristics and/or attributes. One characteristic of a model component is its simulation fidelity, which may also be referred to more simply as fidelity. Simulation fidelity refers to the numeric accuracy with which a model component simulates the behavior and/or operation of the element or system being modeled.” (Emphasis added – See paras [0051] – [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng into the teachings of Oi because that would have improved user experience and interaction with the simulation environment and simulation efficiency as suggested by Feng (See para [0033]).

Regarding claim 3:
The rejection of claim 1 is incorporated, Oi further discloses:
wherein the simulation code is stored separately from the production code in a code module or code file (FIG. 15 and associated text, such as, “The simulation tool 7 is used to test or verify operations of a program based on the model 3 before generating a source code by the code generation tool 2 from the model 3 and installing an object code created from the source code into an engine ECU and the like.” (See par [0110]). “While the code generation tool 2 and the simulation tool 7 according to the first to fourth embodiments generate an intermediate code in the middle of the process, the present invention is not limited thereto. The code generation tool 2 may directly generate a source code from the model 3. The simulation tool 7 may directly execute the model 3” (See para [0124])).
Regarding claim 4:
The rejection of claim 1 is incorporated, but, Oi does not explicitly teach:
wherein it further comprises the step of: performing a simulation, in particular a Software-in-the-Loop simulation, taking the simulation code into account.
However, Feng further discloses wherein it further comprises the step of: performing a simulation, in particular a Software-in-the-Loop simulation, taking the simulation code into account (“Code may be generated for the model, and the generated code, which can be compiled and executed outside of the simulation tool, may be deployed on an embedded or other system. Generated code also may be used in performing hardware-in-the-loop (HIL), software-in-the-loop (SIL), and/or processor-in-the-loop (PIL) simulations.” (See par. [0020])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng into the teachings of Oi because that would have improved user experience and interaction with the simulation environment and simulation efficiency as suggested by Feng (See para [0033]).

Regarding claim 5:
The rejection of claim 1 is incorporated, but, Oi does not explicitly teach:
discarding the simulation code and compiling the production code for execution on a processor, in particular on a processor of a control unit.
 However, Feng further discloses discarding the simulation code and compiling the production code for execution on a processor, in particular on a processor of a control unit (FIG. 1 and associated text, such as, “The model 142 may include one or more compensators 155. The one or more compensators 155 may not intrinsically be part of the model. It may either be inserted in the model based on analysis before execution or it is incorporated as part of the solver without explicitly being inserted into the model. There may be benefits to either approach. For example, if compensator is inserted in the model, the user can see explicitly where the compensator has been inserted (and perhaps discard it or make it a permanent part of the model).” (See par. [0036])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng into the teachings of Oi because that would have improved user experience and interaction with the simulation environment and simulation efficiency as suggested by Feng (See para [0033]).

Regarding claim 6:
The rejection of claim 1 is incorporated, but, Oi does not explicitly teach:
wherein a block comprising a simulation code attribute comprises at least one further attribute which is taken into account in the generation of the simulation code.
However, Feng further discloses wherein a block comprising a simulation code attribute comprises at least one further attribute which is taken into account in the generation of the simulation code (FIG. 1 and associated text, such as, “The model 142 may include one or more compensators 155. The one or more compensators 155 may not intrinsically be part of the model. It may either be inserted in the model based on analysis before execution or it is incorporated as part of the solver without explicitly being inserted into the model. There may be benefits to either approach. For example, if compensator is inserted in the model, the user can see explicitly where the compensator has been inserted (and perhaps discard it or make it a permanent part of the model).” (See par. [0036])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng into the teachings of Oi because that would have improved user experience and interaction with the simulation environment and simulation efficiency as suggested by Feng (See para [0033]).

Regarding claim 14:
The rejection of claim 1 is incorporated, but, Oi does not explicitly teach:
starting from a first block comprising a simulation code attribute, verify that all successive blocks along a continuous simulation line passing from the first block to a block marked as a transition block comprise simulation code attributes.
generate an error message if the simulation code attribute of a block is not set.
However, Feng further discloses starting from a first block comprising a simulation code attribute, verify that all successive blocks along a continuous simulation line passing from the first block to a block marked as a transition block comprise simulation code attributes (FIG. 1 and associated text, such as, “The co-simulation component discovery engine 118 may automatically (e.g., independent of user input) identify one or more discrepancies between a sample rate of a connection between two of the available model components 302-320 and the communication rate that would be set if those particular model components were included in the realized model and connected across a co-simulation partition. In addition, the discovery engine 118 may find that two model components are tightly coupled, which means their dynamics are tightly coupled and signals between them change rapidly over time. The discovery engine 118 may identify these signals, and the constrained optimization processor 120 may place the two model components into one co-simulation partition, instead of splitting them into different partitions. For example, the co-simulation component discovery engine 118 may automatically identify continuous-time signals between two of the available model components that, if included in the realized model, would be discretized in co-simulation. The co-simulation component discovery engine 118 may compute compensation parameters to compensate for the inaccuracy caused by co-simulation. For example, the co-simulation component discovery engine 118 may determine the parameters for a compensator (e.g., an algorithm for compensating for an error occurring during execution of a model that places the two model components in different co-simulation partitions) to compensate for the error. The co-simulation component discovery engine 118 may also determine a location for the compensator, such as between the two co-simulation components or inside one of them.” (See para [0129])); and 
generate an error message if the simulation code attribute of a block is not set (“For example, the co-simulation component discovery engine 118 may determine the parameters for a compensator (e.g., an algorithm for compensating for an error occurring during execution of a model that places the two model components in different co-simulation partitions) to compensate for the error.” (See par. [0129])).

Regarding claim 15:
This is a code generator version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Regarding claim 16:
This is a test environment version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Regarding claim 17:
The rejection of claim 1 is incorporated, Oi further discloses wherein the production code is for execution on a processor of an electronic control unit (ECU) (“There may be the case of creating a plurality of types of the above-mentioned program for engine ECU according to variations” (See para [0006])).

Regarding claim 18:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 17, and is therefore rejected under similar rationale.
Regarding claim 19:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 17, and is therefore rejected under similar rationale.

Claims 2 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Oi in view Feng, as applied to claim 1 above, and further in view of Ciolfi et al. (US Patent No. 7,742,903 – hereinafter, Ciolfi – IDS filed 06/22/2010).
Regarding claim 2:
The rejection of claim 1 is incorporated, but Oi and Feng do not explicitly teach:
wherein the simulation code is integrated into the source code by means of preprocessor directives.
However, Ciolfi discloses:
wherein the simulation code is integrated into the source code by means of preprocessor directives (“The selected implementation may then be activated during the model compilation process and/or code generation process by defining certain pre-processor symbols.” (See Col. 6, lines 19-25)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciolfi into the teachings of Oi and Feng because that would have produced efficient executable code that only has one of the implementations within it as suggested by Ciolfi (See Col. 6, lines 19-27).

Regarding claim 7:
The rejection of claim 6 is incorporated, but Oi and Feng do not explicitly teach: 
wherein the step of generating simulation code comprises a code optimization step taking into account the at least one further attribute.
However, Ciolfi discloses:
wherein the step of generating simulation code comprises a code optimization step taking into account the at least one further attribute (“The module may include a subsystem of the model consisting of multiple components of the model. The illustrative embodiment provides parallel implementations of an element in block diagrams and activates one specific implementation on demand” (See Col. 6, lines 4-14)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciolfi into the teachings of Oi and Feng because that would have been useful in the design of any type of block diagram model that allows engineers to maintain a single overall model for the entire class of systems they are currently designing as suggested by Ciolfi (See Col. 6, lines 4-19).

Regarding claim 8:
The rejection of claim 1 is incorporated, but Oi and Feng do not explicitly teach:
wherein the step of generating simulation code comprises generating a stub function, said stub function emulating a component interacting with the program by the corresponding simulation code.
However, Ciolfi discloses:
wherein the step of generating simulation code comprises generating a stub function, said stub function emulating a component interacting with the program by the corresponding simulation code (“The illustrative embodiment of the present invention provides variants of an element (a component or a module) in a block diagram model which users may configure for a particular specification of the model. In the description of the illustrative embodiment, the module may refer to one or more components of the model that perform a particular task. The module may include a subsystem of the model consisting of multiple components of the model. The illustrative embodiment provides parallel implementations of an element in block diagrams and activates one specific implementation on demand” (See Col. 6, lines 4-14)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciolfi into the teachings of Oi and Feng because that would have been useful in the design of any type of block diagram model that allows engineers to maintain a single overall model for the entire class of systems they are currently designing as suggested by Ciolfi (See Col. 6, lines 4-19).

Claims 9-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Oi in view Feng, as applied to claim 1 above, and further in view of Grover et al. (US Patent No. 9,678,775 – hereinafter, Grover).
Regarding claim 9:
The rejection of claim 1 is incorporated, but, Oi and Feng do not explicitly teach:
wherein the step of generating simulation code comprises generating function calls for transforming an input signal.
However, Grover further discloses wherein the step of generating simulation code comprises generating function calls for transforming an input signal (“As shown, a compiler tasked with transforming a CUDA program into a sequence of instructions for execution in a single-threaded computing system begins in step 200 by identifying all local variables that appear in the synchronization barrier partition.” (See Col. 7, lines 39-43)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grover into the teachings of Oi and Feng because that would have provided techniques to identify a minimal set of local variables within a synchronization barrier partition that need to be scalar expanded. Such techniques reduce the amount of memory needed to transform a CUDA program and also yield savings in access times for local variables in the transformed code as suggested by Grover (See Col. 6, lines 59-64).

Regarding claim 10:
The rejection of claim 9 is incorporated, Grover further discloses:
wherein the simulation code replaces the function calls which assign a value to a local variable occurring in the production code (FIGS. 2A-2C and associated text, such as, “In step 205, the compiler initializes three working sets of local variables to be empty: (1) Set ‘MD’, (2) Set ‘D’, and Set ‘UU.’ Given a particular statement in a partition, Set UU represents those local variables in the partition that have been referenced in expressions of the statement itself or prior statements in the partition (i.e., ‘Upward exposed Use’), Set D represents those local variables in the partition that have been assigned some sort of value or expression in the statement itself or prior statements (i.e., ‘Defined’), and Set MD represents those local variables in the partition that may be assigned some sort of value or expression in the statement itself or prior statements (i.e., ‘May be Defined’) during execution of the partition code.” (See Col. 7, lines 42-56)).

Regarding claim 11:
The rejection of claim 1 is incorporated, but Oi and Feng do not explicitly teach:
wherein the simulation code contains a global simulation variable whose value is determined by a value of a local variable calculated in the production code.
However, Grover discloses:
wherein the simulation code contains a global simulation variable whose value is determined by a value of a local variable calculated in the production code (“If, however, there are no more statements in the partition, a new Set DD (i.e., "Downward exposed Defined"), representing those local variables that have been assigned some value or expression in the partition or may be assigned some value or expression in the partition (i.e., the union of Set MD and D) is created in step 275. In step 280, Set DD and Set UU are added to corresponding global sets for DD and UU that contain local variables analyzed in prior partitions.” (See Col. 8, line 19-29)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grover into the teachings of Oi and Feng because that would have provided techniques to identify a minimal set of local variables within a synchronization barrier partition that need to be scalar expanded. Such techniques reduce the amount of memory needed to transform a CUDA program and also yield savings in access times for local variables in the transformed code as suggested by Grover (See Col. 6, lines 59-64).

Regarding claim 12:
The rejection of claim 1 is incorporated, but Oi and Feng do not explicitly teach:
wherein the production code contains a local variable whose value is determined by a value of a global variable calculated in the simulation code.
However, Grover discloses:
wherein the production code contains a local variable whose value is determined by a value of a global variable calculated in the simulation code (“In step 210, the compiler begins to sequentially examine the instructions in the partition and match such instructions to their corresponding statement construct in Table 4. If the instruction is an <assignment statement> in 215, the compiler calculates temporary sets relating to UU, MD and D for the <assignment statement> itself in accordance with the rules articulated in step 220. If the instruction is an <if statement> in 225, the compiler calculates temporary sets relating to UU, MD and D for the <if statement> itself in accordance with the rules articulated in step 230.” (See Col. 7, line 61 – Col 8, line 14)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grover into the teachings of Oi and Feng because that would have provided techniques to identify a minimal set of local variables within a synchronization barrier partition that need to be scalar expanded. Such techniques reduce the amount of memory needed to transform a CUDA program and also yield savings in access times for local variables in the transformed code as suggested by Grover (See Col. 6, lines 59-64).

Regarding claim 13:
The rejection of claim 1 is incorporated, but Oi and Feng do not explicitly teach:
wherein the simulation code contains an initialization module whichApplication No. 17/079,003Page 5 of 7 initializes parameters and/or variables of the emulated component, and a function module for receiving functions, in particular stub functions, of the emulated component, wherein function calls are made in the production code.
However, Grover discloses:
wherein the simulation code contains an initialization module whichApplication No. 17/079,003Page 5 of 7 initializes parameters and/or variables of the emulated component, and a function module for receiving functions, in particular stub functions, of the emulated component, wherein function calls are made in the production code (FIGS. 2A-2C and associated text, such as, “In step 205, the compiler initializes three working sets of local variables to be empty: (1) Set ‘MD’, (2) Set ‘D’, and Set ‘UU.’ Given a particular statement in a partition, Set UU represents those local variables in the partition that have been referenced in expressions of the statement itself or prior statements in the partition (i.e., ‘Upward exposed Use’), Set D represents those local variables in the partition that have been assigned some sort of value or expression in the statement itself or prior statements (i.e., ‘Defined’), and Set MD represents those local variables in the partition that may be assigned some sort of value or expression in the statement itself or prior statements (i.e., ‘May be Defined’) during execution of the partition code.” (See Col. 7, lines 42-56)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grover into the teachings of Oi and Feng because that would have provided techniques to identify a minimal set of local variables within a synchronization barrier partition that need to be scalar expanded. Such techniques reduce the amount of memory needed to transform a CUDA program and also yield savings in access times for local variables in the transformed code as suggested by Grover (See Col. 6, lines 59-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. discloses a method for an object oriented language source code from a multi-domain dynamic simulation model or other model-based designs, which is then deployed into an open source integration container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        July 13th, 2022